            Case 2:19-cv-02086-MJP-SKV Document 33 Filed 09/21/21 Page 1 of 2




 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8   ALIEU JATTA,

 9                                Petitioner,              Case No. C19-02086-MJP-SKV

10          v.                                             ORDER STAYING PROCEEDINGS

11   LOWELL CLARK, et al.,

12                                Respondent.

13

14          This is a 28 U.S.C. § 2241 habeas action. On July 1, 2021, the Court directed the parties

15   to submit a joint status report indicating whether there have been any relevant changes affecting

16   the status of the Petition. Dkt. 29. On July 12, 2021, the parties submitted a joint status report

17   stating that “the parties agree that there have been significant changes regarding Petitioner’s

18   detention claims[.]” Dkt. 30. The parties noted that “Petitioner’s Application for Waiver of

19   Grounds of Inadmissibility (‘provisional waiver’) remains pending with the USCIS” and

20   requested that “the proceedings before the Court be stayed for sixty (60) days while the parties

21   await a decision from USCIS.” Id. The Court granted the parties’ joint request and stayed

22   proceedings until September 20, 2021, and directed the parties to file a joint status report on or

23   before that date. Dkt. 31.




     ORDER STAYING PROCEEDINGS - 1
            Case 2:19-cv-02086-MJP-SKV Document 33 Filed 09/21/21 Page 2 of 2




 1          On September 20, 2021, the parties filed another joint status report indicating that USCIS

 2   had denied the Petitioner’s I-212 waiver application, one step in the provisional waiver process,

 3   and that Petitioner had filed an appeal to the Administrative Appeals Office. Dkt. 32. The

 4   parties jointly request that the Court stay proceedings for an additional thirty (30) days while the

 5   parties discuss whether or how the matter pending before the Court might be resolved. Id.

 6          Based on the foregoing, the Court finds and ORDERS:

 7          (1)     The parties’ joint request to stay proceedings for an additional thirty (30) days is

 8   GRANTED.

 9          (2)     This action is STAYED until October 21, 2021.

10          (3)     The parties shall file a joint status report on or before October 21, 2021,

11   notifying the Court of the status of the provisional waiver process, whether any resolution on the

12   Petition before the Court has been reached, and any further information relevant to these

13   proceedings.

14          (4)     The Clerk is directed to send copies of this order to the parties and to the

15   Honorable Marsha J. Pechman.

16          Dated this 21st day of September, 2021.

17

18
                                                           A
                                                           S. KATE VAUGHAN
19                                                         United States Magistrate Judge

20

21

22

23




     ORDER STAYING PROCEEDINGS - 2
